Citation Nr: 1114791	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an initial compensable evaluation for diabetic retinopathy and cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. Crawford


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a July 2010 Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA eye examination in October 2009, and a noncompensable evaluation was affirmed in a December 2009 supplemental statement of the case.  During the July 2010 Travel Board hearing, the Veteran testified that his eye disability had worsened.  He stated that his eyesight had worsened, he could not see at night, and his vision was the same with or without his glasses.  His spouse stated that the Veteran was no longer able to drive.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO should arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected diabetic retinopathy with cataracts.

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA treatment records showing treatment of the service-connected diabetic retinopathy with cataracts.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment for the service-connected diabetic retinopathy with cataracts.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.

2.  The RO should schedule the Veteran for a VA examination by an ophthalmologist to determine the current severity of the service-connected diabetic retinopathy with cataracts.  The claims folder must be available to the examiner for review in conjunction with the examination. 

All necessary testing must be conducted, to include visual acuity and fields.  The examiner should be asked to delineate all manifestations of the Veteran's service-connected diabetic retinopathy with cataracts, including the current level of visual impairment and visual field loss, and the severity of those manifestations.  The examiner should report whether the diabetic retinopathy with cataracts causes pain, rest-requirements, episodic incapacitating episodes, or any other active pathology.  If the Veteran experiences incapacitating episodes, the examiner should report the duration and frequency of the episodes in the past 12 months.  

A complete rationale for all opinions must be provided.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


